Exhibit 10.1
 
SEPARATION AGREEMENT AND GENERAL RELEASE


This Separation Agreement and General Release (the “Agreement”) is made and
entered into by and between Roberto Olivo (referred to as “Employee”), and Fuel
Systems Solutions, Inc. (“Employer”).
 
WHEREAS, both Employee and Employer wish to separate their employment
relationship on an amicable basis;
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is agreed as follows:
 
(1)           Employee’s employment with Employer will end, and Employee hereby
resigns from that employment, effective December 31st, 2014 (the “Separation
Date”).  The parties agree that Employee is separating from Employer voluntarily
and that Employer has not notified Employee of any good cause for employment
termination.  Employer will pay Employee all accrued compensation and accrued,
unused vacation time, minus applicable payroll deductions as required by law,
through the Separation Date.  Employee also agrees that as of the Separation
Date he resigns from any other positions or Board memberships he may hold with
the Employer, MTM S.r.l., or any of their respective parents, subsidiaries, or
affiliates (the “Related Companies”) and he agrees to provide or sign
documentation necessary to accomplish the same upon request from the Employer.
 
(2)           In addition to the payment set forth in paragraph (1), if Employee
executes and returns this notarized Agreement to Employer, he shall receive the
following:
 
(a)           A severance payment of Fifty Thousand U.S. Dollars ($50,000.00),
subject to applicable payroll deductions as required by law, to be paid in a
lump sum by the Employer within fifteen (15) days after the Separation Date.
 
 
 

--------------------------------------------------------------------------------

 
 
 (b)           (i)           A payment of Two Thousand Five Hundred U.S.
Dollars   ($2,500.00) per month for twenty-four  (24) months commencing January
1st, 2015 and ending December 31st, 2016, representing consulting fees for
consulting services Employee will provide, as reasonably requested by the
Employer and Related Companies and upon reasonable notice to Employee.  Such
payments shall be made on or before the 30th day of each month.
 
(ii)           Employee shall not be required to report to the offices of
Employer in order to provide these consulting services unless specifically
requested to do so by Employer.  It is understood and agreed that the
performance of these consulting services will not unreasonably interfere with
any new employment or other activities in which Employee may be
engaged.  Employer agrees to reimburse Employee for reasonable expenses incurred
in performing any consulting services which may be requested including
reasonable travel expenses if travel is required.
 
(iii)          Employee acknowledges and agrees that he is an independent
contractor and not an employee of Employer by virtue of this consulting
relationship and that he will not be eligible for or entitled to receive or
accrue any benefits.
 
(iv)          In light of the nature of the consulting relationship, Employer
will not withhold any amounts from these consulting payments, provided, however,
that Employee acknowledges that it is his responsibility to make any necessary
tax payments relating to these payments and he agrees to indemnify and hold
Employer harmless for any amounts which should have been paid by him.
 
(3)           Employee acknowledges that as a result of his separation from
employment effective December 31st, 2014, he will no longer be eligible to
exercise the stock options provided to him pursuant to the 2011 Stock Option
Plan.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(4)           In consideration of the payments set forth in paragraphs (2) and
(3) of this Agreement, which Employee expressly acknowledges he is not otherwise
entitled to receive, Employee hereby agrees to release Employer and all of its
past or present Related Companies, and its or their present and former officers,
directors, agents, insurers, and employees, benefit plans, and the trustees,
fiduciaries and administrators of those plans, and its or their successors and
assigns (hereinafter collectively referred to as the “Employer Releasees”), from
any and all known or unknown actions, causes of action, claims or liabilities of
any kind which have or could be asserted against the Employer Releasees
including, but not limited to, claims or liabilities arising out of or related
to his employment with and/or separation from employment with the
Employer.  This release of claims and liabilities includes, but is not limited
to:
 
 
(a)
All statutory claims including, but not limited to, claims arising under Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act,
the Americans with Disabilities Act, the Family and Medical Leave Act, the
Employee Retirement Income Security Act, the Fair Labor Standards Act, the
Sarbanes-Oxley Act, the Worker Adjustment and Retraining Notification Act; the
California Labor Code, the California Family Rights Act, the California Fair
Employment and Housing Act, California’s Whistleblower Laws, the California
Civil Rights Act, California’s Minimum Wage, Hour, and Overtime Pay Laws,
California’s Wage Payment Laws, the California Equal Pay Law, the California
Confidentiality of Medical Information Act, the California Business and
Professions Code, the California WARN Act, the California School Visitation
Leave Law, the California Extended Sick Leave (“Kin Care”) Law, the New York
Executive Law, as amended, the New York Human Rights Law, the New York Equal
Rights Law, the New York Rights of Persons with Disabilities Law, the New York
Nondiscrimination Against Genetic Disorders Law, the New York Bias Against
Cancer Victims Law, the New York Labor Law, the New York Smokers’ Rights Law,
the New York City Human Rights Law, and any and all other applicable federal,
state, county or local statutes, ordinances or regulations;

 
 
(b)
All claims arising under the United States or any State’s Constitution;

 
 
(c)
All claims arising under any Executive Order or derived from or based upon any
State or Federal regulations;

 
 
(d)
All common law claims including, but not limited to, claims for wrongful or
constructive discharge, public policy claims, retaliation claims, claims for
breach of an express or implied contract, claims for breach of an implied
covenant of good faith and fair dealing, intentional infliction of emotional
distress, defamation, conspiracy, loss of consortium, tortious interference with
contract or prospective economic advantage, promissory estoppel and negligence;

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
(e)
All claims for any compensation including, but not limited to, back wages, front
pay, overtime pay, bonuses or awards, commissions, fringe benefits,
reinstatement, retroactive seniority, additional contributions to pension, 401k
or employees savings plans, or any other form of economic loss (the parties
expressly agree that this release of claims shall not affect Employee’s rights
to any vested pension benefits or vested savings in any savings plan sponsored
by the Employer);

 
 
(f)
All claims for personal injury including, but not limited to, physical injury,
mental anguish, emotional distress, pain and suffering, embarrassment,
humiliation, damage to name or reputation, liquidated damages, and punitive
damages; and

 
 
(g)
All claims for costs, interest and attorneys’ fees.

 
(5)           [In consideration of the release set forth in paragraph 4 of this
Agreement, Employer hereby agrees to release Employee and all of his agents,
heirs, executors and assigns (the “Employee Releasees”), from any and all known
or unknown actions, causes of action, claims or liabilities of any kind which
have or could be asserted against the Employee Releasees, including but not
limited to, claims or liabilities arising out of or related to his employment
with and/or separation from employment with Employer.  This release of claims
and liabilities includes, but is not limited to, all claims described in
subparagraphs 4(a) through (g), to the extent applicable.
 
(6)           Employee represents that he has not filed any charge, claim, or
complaint of any kind against the Employer Releasees, and Employee covenants
that he will not file any charge, claim or complaint against the Employer
Releasees seeking personal recovery or personal injunctive relief.  Should any
class action, collective action, or any other lawsuit be filed against Employer
Releasees that covers Employee, Employee agrees to withdraw from, or decline to
participate in, any such action.  Nothing in this Agreement shall prohibit
Employee from (a) bringing any action to enforce the terms of this Agreement;
(b) filing a timely charge or complaint with the Equal Employment Opportunity
Commission (“EEOC”) regarding the validity of this Agreement; (c) filing a
timely charge or complaint with the EEOC or participating in any investigation
or proceeding conducted by the EEOC regarding any claim of employment
discrimination.  However, Employee has waived any right to personal recovery or
personal injunctive relief in connection with any such charge or complaint.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(7)           Employee further acknowledges and agrees that in the event that he
breaches the provisions of paragraphs (4) or (6) above, then (a) the Employer
shall be entitled to apply for and receive an injunction to restrain any
violation, (b) the Employer shall not be obligated to continue payment of the
severance pay, or consulting fees, (c) to the extent permitted by law, the
prevailing party in any action to enforce this Agreement shall be entitled to
recover his or its reasonable attorneys’ fees and costs incurred in such action
to enforce this Agreement or defending against such charge, claim or complaint,
and (d) as an alternative to (c), at the Employer’s option, to the extent
permitted by law, Employee shall repay to the Employer all but $100 of the
severance payments previously provided to Employee, but only if Employer first
gives Employee written notice of the breach and an opportunity to cure such
breach and Employee nevertheless fails to cure such breach within 14 days of
receiving such notice.  Employee further agrees that the foregoing covenants
shall not affect the validity of this Agreement and shall not be deemed a
penalty or forfeiture.
 
(8)           The parties agree that by executing this Agreement each party has
not waived or released any claims which may arise after the date each party
signs the Agreement, but that by this Agreement the parties are resolving all
issues relating in any way to the conclusion of Employee’s employment with the
Employer on the Separation Date and all claims arising on or before the
Separation Date.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(9)           Employee agrees to maintain in confidence and not to disclose the
terms of this Agreement or the amount of the benefits offered therein, except to
the extent Employer makes public disclosure of this Agreement or any of its
terms, for example, by filing a copy of the Agreement with the Securities and
Exchange Commission.  It shall not be considered a breach of the obligation of
confidentiality for Employee to make disclosure of the terms of the Agreement to
his attorney(s) or immediate family (who shall then be expressly advised of, and
also be bound by, the same requirement of confidentiality), or to make
disclosure in order to obtain private and confidential legal, tax or financial
advice or to respond to any inquiry from any governmental entity or agency
regarding a tax filing.  In the event Employee is otherwise asked about the
terms of this Agreement, he may state only that Employee and Employer have
separated their employment relationship on an amicable basis.
 
(10)         The parties agree that Employee’s separation from Employer will be
publicly announced by the prompt issuance of a press release or a filing with
the Securities and Exchange Commission.
 
(11)         Employer acknowledges its continuing obligation to indemnify
Executive under the By-laws of Employer in connection with his employment with
Employer in accordance with those provisions.
 
(12)         Employee agrees that he will not make any disparaging comments or
statements (including statements to investment bankers, analysts, the investment
community, shareholders, or the press) that pertain to or may adversely effect
Employer or its Related Companies, any of the other Employer Releasees, or any
of the customers or suppliers of Employer or its Related Companies.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
(13)         Employer agrees that its current officers and directors (while
serving in such capacities) will not make to another person, or solicit other
persons to make to another person, any disparaging comments or statements
concerning Employee.  Employee agrees that he will advise all persons or
entities seeking employment verification to direct those inquiries to IMPCO’s
Director of Human Resources.  Employer agrees that it will respond to all such
inquiries directed to IMPCO’s Director of Human Resources by providing only
Employee’s dates of employment and job title and will state that it is limiting
its response to these items in accordance with Employer’s policy.  Employee
understands that Employer is not responsible for the content of responses to
such inquiries which are not properly directed to the Director of Human
Resources.  Nothing in this provision prohibits any officer or director of
Employer from providing a reference for Employee (nor requires that they do so)
when specifically requested by Employee in writing to do so.
 
(14)         Employee agrees that on or before the Separation Date he will
return to Employer all documents or property of Employer and its past or present
Related Companies within his possession, custody, or control including, but not
limited to, all paper or electronic documents, files, or records, all computer
access codes, computer programs, and all business or financial plans or other
documents which he received, prepared, or helped prepare during his employment
with Employer and that he will not retain any copies, duplicates, reproductions
or excerpts thereof.  This obligation does not include any documents provided to
Employee regarding his personal compensation or benefits as an employee of
Employer.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
(15)         Employee confirms his obligation to protect and maintain in
confidence all confidential information of Employer and its Related
Companies.  He will not at any time, directly or indirectly, use any
confidential information of Employer or its Related Companies in connection with
any business or activity, and he will not intentionally divulge such
confidential information to any person, firm or corporation whatsoever.  In this
regard, Employee recognizes and agrees that “confidential information” includes,
but is not limited to, technical, marketing, business, financial or other
information which constitutes trade secret information or information not
publicly available about the Employer or its Related Companies, the use or
disclosure of which might reasonably be construed to be contrary to the
interests of Employer or its Related Companies.  Employee agrees that these
obligations are in addition to, and not in lieu of, any other obligations that
he may have with respect to such matters.
 
(16)         Employee agrees that for a period of two (2) years from the
Separation Date he will not, either directly or indirectly, solicit, offer
employment to, or take any action intended, or that a reasonable person acting
in like circumstances would expect to have the effect of causing any officer or
employee of Employer or its Related Companies to terminate his or her employment
with Employer or its Related Companies and its or their successors.
 
 (17)         In the event of any breach of the provisions of this Agreement set
forth in paragraphs 2, 9, 10, 11, 12, 13, 14, 15, 16, either party may file an
application with the Court to determine whether such a breach has occurred and
may seek injunctive relief to prohibit any further breach.  In addition, in the
event of any such action under those paragraphs, to the extent permitted by law,
the prevailing party shall be entitled to an award of his or its reasonable
attorneys’ fees and costs incurred in connection with bringing or defending
against such action.  Notwithstanding any such declaratory relief, all of the
other terms of this Agreement shall remain in full force and effect, and the
remedies provided for herein shall not bar any other claims for relief, either
at law or equity.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
(18)         Employee acknowledges that the only consideration he has received
for executing this Agreement is that set forth herein, and that this
consideration is greater than any amount that he would otherwise be entitled to
under any contract, severance plan, policy or practice.  No other promise,
inducement, threat, agreement or understanding of any kind has been made with
Employee to cause him to enter into this Agreement.
 
(19)         Waiver of unknown future claims:  Each party represents that he or
it has read Section 1542 of the Civil Code of the State of California, which
provides as follows:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
 
Each party understands that Section 1542 gives him or it the right not to
release existing claims of which the party is not now aware, unless the party
voluntarily chose to waive this right.  Even though each party is aware of this
right, each party nevertheless hereby voluntarily waives the rights described in
Section 1542, and elects to assume all risks or claims that now exist in his or
its favor, known or unknown, arising from the subject matter of this
Agreement.  Each party also understands that his or its waiver of the rights
described in Section 1542 is an essential and material term of this Agreement,
and that without such waiver the Agreement would not have been entered into by
the other party.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
(20)           The parties agree that the language of all parts of this
Agreement shall in all cases be construed as a whole, according to the fair
meaning and not strictly for or against any of the parties.
 
(21)           Should any provision of this Agreement be declared or determined
by any Court of competent jurisdiction to be illegal, invalid or unenforceable,
the legality, validity and enforceability of the remaining parts, terms or
provisions shall not be affected thereby and said illegal, unenforceable or
invalid part, term or provision shall be deemed not to be part of the
Agreement.  However, in the event that the releases provided in paragraphs 4 and
5 are found to be illegal, invalid or unenforceable, the parties agree to
promptly execute a valid and binding release prepared by Employer of comparable
scope that is legal, valid, and enforceable.
 
(22)           Employer hereby advises Employee that he should consult with an
attorney prior to signing this Agreement.  Employee acknowledges that he has
been given 21 days to review this Agreement and that he is free to use as much
or as little of that period as he wishes or considers necessary before deciding
to sign this Agreement; that he has had an opportunity to consult with an
attorney if he chooses to do so; that he has read and understands the terms of
this Agreement; and that he is voluntarily entering into this
Agreement.  Employee may revoke his signature of the Agreement within seven (7)
calendar days of signing it by delivering written notice of revocation to Pietro
Bersani, Chief Financial Officer, Fuel Systems Solutions Inc., 780 Third Avenue,
25th Floor, New York, New York 10017.  If Employee has not revoked his signature
of this Agreement by written notice received within the seven (7) day period, it
becomes effective immediately thereafter.
 
(23)           This Agreement sets forth the entire agreement between the
parties hereto and fully supersedes any and all conflicting prior agreements or
understandings between Employee, Employer and any of the other Employer
Releasees or Employee Releasees, written or oral, except that any
confidentiality, non-disclosure, non-solicit or similar agreements between the
parties shall remain in effect.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
THE UNDERSIGNED HAVE READ THE ABOVE SEPARATION
AGREEMENT AND GENERAL RELEASE, FULLY UNDERSTAND
IT, AND VOLUNTARILY AGREE TO ITS TERMS.
 


 

ROBERTO OLIVO   FUEL SYSTEMS SOLUTIONS, INC.                                    
DATED: _______________, 2014
                           
STATE OF _________________ )
         
COUNTY OF _______________ )
   

 
 
- 11 - 

--------------------------------------------------------------------------------